El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
El Secretario de Hacienda le notificó al contribuyente se-ñor Juan Ramos Badillo ciertas deficiencias relacionadas con sus declaraciones de ingresos de los años 1940, 1942 y 1944. Después de las correspondientes vistas administrativas, y es-*894tipulaciones sobre algunas de las partidas impugnadas du-rante la apelación ante el anterior Tribunal de Contribuciones de Puerto Rico, el caso ha quedado reducido a determinar la posible ganancia obtenida por el contribuyente, en virtud de un procedimiento de expropiación.
Los hechos jurídicos que deben servirnos de base para el estudio del presente caso, son los siguientes: en mayo del 1989, ciertos agrimensores de la rama federal de nuestro Go-bierno, empezaron a medir una finca del contribuyente de noventa y tantas cuerdas, ubicada dentro de una porción de alrededor de 1500 cuerdas, que interesaba adquirir el Go-bierno de los Estados Unidos, para el establecimiento de una base militar en la ciudad de Aguadilla, Puerto Rico, (t8 y 93). En mayo de 1939, el contribuyente tenía la propiedad que le fué expropiada cuatro meses más tarde, dedicada a los si-guientes usos y servicios: (1) siembra de cañas (t7), (2) siembra de cocos (t39), (3). siembra de “coollo” (t39), (4) siembra de frutos menores (t40), (5) cría de animales (t7), (6) tienda de mercaderías secas (mercería), (t7), (7) almacén de provisiones para vender al por mayor y al detall (t7), (8) casa de residencia (t7) y (9) dos casitas para arrendamiento (t7).
Cuando ya era inminente la expropiación de su única finca, el contribuyente empezó a buscar otra finca rústica donde trasladar su cuota de caña, sus animales y continuar sus sembradíos de frutos menores y a buscar algunos locales donde trasladar sus negocios mercantiles y su residencia. No era fácil conseguir ni fincas ni locales de negocio (tl5) y (t24). “Después de las expropiaciones quedaron los agri-cultores atravesando una situación muy seria . . . antes cada cual tenía su finquita . . . después las cosas cambiaron, se puso todo muy difícil” (tl5) ya que “expropiaron 1500 cuerdas de terreno” (ti6); el contribuyente tuvo que coger en alquiler dos casas de Edwin Hernández, un vecino, para acomodar temporalmente las existencias de provisiones, ya *895que en los “pueblos pequeños no es fácil conseguir locales am-plios” (t24).
El día 26 de julio de 1939, o sea, cuarenta y dos días antes de radicarse el procedimiento federal de expropiación, com-pró una finca de 32 cuerdas y 80 céntimos por $3,500, (t68-74), a donde traslada su cuota de caña, su ganado y reanuda su siembra de frutos menores, (t40).
El día 6 de septiembre de 1939, el Gobierno de los Estados Unidos de América radicó en la Corte de Distrito de los Esta-dos Unidos para el Distrito de Puerto Rico, un procedimiento de expropiación contra 1877.39 cuerdas de terreno situadas en el Barrio Malezas Altas de Aguadilla, Puerto Rico, (t94). Después de radicarse la declaración de posesión por el Secre-tario de la Guerra de los Estados Unidos, en el mismo mes de septiembre se le notifica al contribuyente que debe desalojar la finca dentro de los próximos veinte días. Por último se le conceden nueve o diez días más para el desalojo, (t24), los cuales vencen alrededor del 6 de octubre de 1939.
El día 13 de noviembre de 1939, o sea, treinta y ocho días después del desalojo de su finca, el contribuyente compró una casa de madera, techada de zinc, en un solar de diez y medio metros de frente por quince y medio metros de fondo, ubicada en la Calle La Paz de Aguadilla por $1,800 (t74 — 77), donde se muda temporalmente (tl7) y cuando se muda a la planta alta del local construido para la mercería, la pone a ren-tar (t22).
El día 21 de marzo de 1940, o sea, cinco meses y días des-pués de la orden de desalojo, el contribuyente compra un solar de ciento treinta y ocho metros con cincuenta centímetros cua-drados en la Calle Stahl de Aguadilla por $1,315.75, (t79 — 82), con el propósito de fabricar el almacén de provisiones, (tl9) el cual no llega a fabricar porque consigue un solar más cerca, por lo cual decide fabricar en el primer local adquirido una casa de alquiler (t21).
El día 20 de junio de 1940, o sea, ocho meses y días después de la orden de desalojo, el contribuyente compra un solar de *896trescientos cuarenta y dos metros cuadrados con veintidós centésimas de metro cuadrado, en la Calle Stahl de Aguadilla por $1,368.88, (t87-90) con el propósito de fabricar un local para su negocio de mercancías secas en la planta baja y una vivienda para él y su familia en la planta alta, (t35), local y vivienda que ocupa a la fecha en que el caso se ventila en el Tribunal de Contribuciones de Puerto Rico. El Secretario de Hacienda admite que en la construcción de esta edificación el contribuyente gastó $11,726.76 en alguna fecha entre los años 1941 y 1942.
El día 2 de julio de 1940, el contribuyente recibió el primer pago de su propiedad expropiada, un cheque del tribunal federal por la cantidad de $20,075.24, (t24).
El día 21 de agosto de 1940, o sea, diez meses y días des-pués de la orden de desalojo y cincuenta días después del primer recibo de dinero, el contribuyente compra una casa de madera, con otra casa pequeña también de madera, en un solar de cinco metros diez centímetros de frente por veinti-siete metros treinta y cinco centímetros de fondo, en la calle Stahl de Aguadilla, por $1,000, (t84-86) con el propósito de construir un almacén de provisiones, y el cual ya está cons-truido en la fecha en que el caso se ventila en el Tribunal de Contribuciones. El día 16 de febrero de 1942, después de la litigación correspondiente sobre el valor real de la propiedad expropiada, el contribuyente recibe un segundo y último pago, mediante un cheque del tribunal federal por la cantidad de $13,060.78, (t94).
Una comparación de las propiedades que el contribuyente tenía cuando se le expropia, a saber, (1) una finca, (2) un almacén de provisiones, (3) una mercería, (4) una residencia y dos casas de arrendamiento, y de las nuevas propiedades que el contribuyente tiene cuando se le investiga en el 1949, a saber, (1) una finca, (2) un almacén de provisiones, (3) una mercería con vivienda en la planta alta, (4) dos casas de al-quiler, una de dos plantas, demuestra que las nuevas propie-*897dades adquiridas todas están conectadas con el uso o el servicio de las primeras propiedades expropiadas.
El Secretario de Hacienda admite asimismo, tanto en su notificación de deficiencia como durante la vista del casó, que de las dos cantidades recibidas por el contribuyente, deben deducirse, por no representar ganancia alguna las siguientes partidas: $4,213.35, que representa el costo de las plantacio-nes destruidas, (L6) y (t25), por. tratarse de un reintegro representado por el pago de las siembras, $1,211.95 que le pagó a un medianero de apellido Acevedo, por sus derechos sobre la finca expropiada. En cuanto a la partida de hono-rarios al licenciado Juan Bautista García Méndez, no hubo prueba directa, pero durante la vista de la moción de reconsi-deración, el Secretario de Hacienda anunció estar conforme en rebajar del cómputo “dos mil y pico de dólares” (transcrip-ción de la vista en reconsideración, página 6) y durante toda la discusión del caso el contribuyente alega que debe deducirse una partida de honorarios de abogado de $2,079.38. De todos modos, tal partida no resulta irrazonable ni especulativa, bien se considere como pago de todo el procedimiento, o pago del aumento conseguido sobre el estimado inicial de la valoración, y no vemos razón por la cual deba rechazarse en el nuevo cómputo.
La prueba presentada puede resumirse en el siguiente análisis matemático:
Cantidades recibidas como precio de expropiación:
Julio 2 de 1940. $20, 075. 24
Febrero 16 de 1942. 13,060.78
Total. $33, 136. 02
Deducciones:
Costo de las siembras. $4, 213. 35
Pagado al medianero Acevedo. 1, 211. 95
Honorarios de Abogado... 2, 079. 28
Total deducciones. CO 1C ^ O 1C se-
Total a reinvertir. "cji ^ rH CO O 1C <m
*898Montante de reinversiones:
Finca de 32.80 cuerdas compradas el 26 de julio de 1939.. $3, 500. 00
Casa de madera y solar de la Calle Paz comprada el 13 de noviembre de 1939 . 1, 800. 00
Solar en la calle Stahl comprado el 21 de marzo de 1940. 1, 315. 75
Solar en la calle Stahl comprado el 20 de junio de 1940. 1,368.88
Solar en la calle Stahl comprado el 21 de agosto de 1940. 1, 000. 00
Costo del edificio sobre el solar com-prado el 20 de junio de 1940. ... 11, 726. 76
Total de las reinversiones $20, 711. 39
Dinero recibido y no invertido... $4, 920'. 05
En el análisis matemático que precede, hemos empleado el método práctico sugerido por la jurisprudencia en el sen-tido : (1) que cualquiera ganancia no reinvertida en la adqui-sición de nuevas propiedades o en el establecimiento de un fondo dé reposición, será tributable y (2) .que para deter-minar la ganancia tributable, la cuestión litigiosa debe con-siderarse en su totalidad, para ver si la transacción o tran-sacciones envueltas cumplen con las normas del estatuto: Francis V. Dupont et al v. Commissioner of Internal Revenue, 31 BTA 278; (Arundell), (1934), cita precisa a la pág. 282; Commissioner of Internal Revenue v. Ashland Oil & Refining Co., 99 F.2d 588 (Simons), (1938), cita precisa a la-pág. 591; Sneed v. Jones, 103 F. Supp. 802, (Vaught), (1952), cita precisa a la pág. 805.
En su sentencia de 15 de mayo de 1952, el anterior Tribunal de Contribuciones de Puerto Rico llegó a la conclusión, que la deficiencia impuesta por el Tesorero correspondiente al año 1940 era insostenible, ya que la transacción que dio origen a cualquiera ganancia capital tributable, en manos del contribuyente, se efectuó en septiembre de 1939, porque *899en esa fecha el título de dominio de la propiedad del deman-dante pasó a los Estados Unidos de América sin sujeción a condición alguna, y a partir de esa fecha, el contribuyente fué dueño y tenía a su disposición la compensación justa de $20,075.24 depositada por el Gobierno de los Estados Unidos; que el hecho que el contribuyente no retirara la compensación hasta julio de 1940 no alteraba la situación de derecho an-teriormente descrita, debiéndose concluir, que si el contri-buyente realizó alguna ganancia capital como consecuencia de la expropiación mencionada, a base de la compensación inicial depositada, dicha ganancia la realizó en el año 1939 y no en. el año 1940. En cuanto a la ganancia para el año 1942, .la si-tuación resultaba distinta, ya que la compensación adicional de $13,060.78, con toda probabilidad, fué el resultado de la litigación del caso de expropiación, la fijación judicial de una justa compensación, de manera que no podría decirse que es-tuvo a disposición del contribuyente, sino a partir dé la fecha en que el tribunal la decretó, o sea, desde febrero 16,1942. No. existiendo prueba de que con esta compensación adicional .de $13,060.78 el contribuyente adquiriera propiedad alguna rela-cionada con el uso o servicio de la finca expropiada, ni que se solicitara el establecimiento de un fondo de reposición, se debía sostener la ganancia capital imputada por el Tesorero para el'año'1942.
De la parte de la sentencia que niega la imposición de ga-nancia para el año 1940, apela del Secretario de Hacienda, y de la parte de la sentencia que reconoce la imposición- de ganancia para el año 1942, apela el contribuyente. La ob-jeción del Secretario de Hacienda podría presentarse de la manera siguiente: “es requisito indispensable que el dinero utilizado para la compra de propiedad similar, sea el prove-niente de la expropiación, o por lo menos, que se pueda trazar {trace) al fondo de la expropiación; sosteniendo este prin-cipio,'es doctrina establecida que el contribuyente no puede con anterioridad a la expropiación, adquirir con su propio peculio propiedad similar, y luego solicitar los beneficios de *900la see. 6(6) (5), cuando reciba el importe de la expropiación” (alegato, páginas 5-6). La objeción del contribuyente po-dría presentarse de la manera siguiente: “el contribuyente tenía derecho a invertir dinero anticipadamente, dentro de los hechos excepcionales de este caso, en la adquisición de pro-piedades similares en uso y servicio con las expropiadas” (primer error) ; en cuanto a la imposición de ganancias para el año 1942, “el tribunal recurrido cometió error al resolver que no hubo prueba que la cantidad de $13,060.78 fuera gas-tada por el contribuyente en propiedad alguna, similar o no similar en uso a los bienes expropiados.”
La ley envuelta en este caso es la see. 6(6) (5) de la Ley de Contribuciones sobre Ingresos de 1924 (Leyes de 1925, pág. 401) que dispone:
“Si la propiedad (como resultado de su destrucción en todo o en parte, de robo o confiscación o del ejercicio del poder de requi-sición o expropiación forzosa, o del peligro inminente de ello) fuere compulsoria o involuntariamente convertida en propiedad similar, o relacionada en servicio o en uso con la propiedad de ese modo convertida, o en dinero efectivo que se gastare inmediata-mente y de buena fe, de acuerdo con el reglamento prescrito por el Tesorero, en la adquisición de otra propiedad similar o relacio-nada en servicio o uso con la propiedad así convertida, o en la adquisición del dominio de una corporación dueña de esa otra propiedad, o en el establecimiento de un fondo de reposición, no se reconocerá ganancia o pérdida alguna. Si parte del dinero no fuere de ese modo invertido, la ganancia si la hubiere, será reco-nocida, pero en cantidad que no excederá del dinero que no se invirtiere en ese modo
relacionada con el art. 30 del Reglamento núm. uno de 6 de agosto de 1925 del anterior Tesorero de Puerto Rico, que dispone:
“La sección 6(6) (5) trata de aquellos casos en que la pro-piedad es compulsoria o involuntariamente convertida en pro-piedad similar o en dinero en efectivo como resultado de un fuego, naufragio, robo, expropiación forzosa, u otras causas similares enumeradas en el estatuto. Si la propiedad así destruida, ro-*901bada, confiscada o expropiada, es reemplazada en su género por propiedad similar o propiedad relacionada en servicio o uso, no se reconocerá ganancia o pérdida alguna: sin embargo, si la propiedad anterior es compulsoria o involuntariamente conver-tida en dinero en efectivo, tal ganancia o pérdida será recono-cida, a menos que dicho dinero se gaste inmediatamente, baj o las reglas prescritas por el Tesorero, con la aprobación del Gober-nador, en cualesquiera de las siguientes formas: (1) en la ad-quisición de otra propiedad similar o relacionada en servicio o uso con la propiedad así convertida, (2) en la adquisición del control de una corporación dueña de esa otra propiedad, o (3), en el establecimiento de un fondo de reposición .... Si alguna parte del dinero no se gastare en la forma antedicha, la ganancia si alguna hubiere, será reconocida, pero en una cantidad que no exceda la del dinero no gastado ...
Como en este caso no se trata de una permuta de una pro-piedad por otra similar, como sucede con alguna frecuencia cuando la conversión se realiza entre asegurador y asegurado, y sí de una propiedad convertida en dinero en metálico, tanto la see. 6(6) (5) de la ley como el art. 30 del reglamento esta-blecen la norma que el dinero en efectivo se gaste inmediata-mente y de buena fe, en la adquisición de otra propiedad similar o relacionada en servicio o uso con la propiedad así conver-tida, o en el establecimiento de un fondo de reposición, y si parte del dinero no fuere de ese modo invertido, será recono-cida una ganancia, pero la misma no excederá aquella parte del dinero que no hubiese sido invertido.
La teoría general que rige la cuestión litigiosa es que la conversión involuntaria de una propiedad puede forzar al contribuyente a realizar una ganancia que tal vez él no desee, y por lo tanto, la imposición de dicha ganancia debe ser dife-rida hasta un tiempo razonable, durante el cual, el contribu-yente pueda reinvertir dicha ganancia en una propiedad similar o relacionada con el uso o servicio de la anterior .propiedad: Herder v. Helvering, 106 F.2d 153, (Vinson), (1939), cita precisa a la pág. 160; Francis V. Dupont et al., *902v. Commissioner of Internal Revenue, supra, cita precisa a la pág. 281.
La jurisprudencia ha ido esclareciéndo, poco a poco, cada uno de los conceptos comprendidos en la norma. El concepto “inmediatamente” (forthwith) se ha interpretado como.que significa “tan pronto como por un esfuerzo razonable, de acuerdo con el propósito perseguido, pueda ser cumplido:” Paul Haberland v. Commissioner of Internal Revenue, 25 B.T.A. 1370, (Arundell), (1932), cita precisa a la pág. 1379, (tiempo considerado como razonable, desde octubre de 1921 hasta noviembre 1,1922) ; August Buckhardt v. Commissioner of Internal Revenue, 32 B.T.A. 1272, (Arundell), (1935), (tiempo considerado como razonable, desde el 26 de marzo de 1931 hasta los primeros meses del 1933); In re Goodman’s Estate, 199 F.2d 895, (Staley), (1952), (tiempo considerado como razonable, 15 meses). El concepto “buena fe” se ha interpretado en el sentido que el propósito de la alegada reinversión no sea para defraudar al tesoro de sus legítimos ingrésos; August Buckhardt v. Commissigner of Internal Revenue, supra, cita precisa a la pág. 1277. El concepto “otra propiedad similar o relacionada en servicio con la propiedad así convertida” se ha interpretado en el sentido que las nuevas propiedades adquiridas desempeñen igual, función, dentro del negocio del contribuyente, que las propiedades anteriores: Lynchburg National Bank & Trust Co. v. Commissioner of Internal Revenue, 208 F.2d 757, (Soper), (1953) ; cita precisa a la pág. 758. También se ha resuelto que el contribuyente no tiene que pedir el establecimiento de un fondo de reposición, a menos que no sea evidente la imposibilidad de reinvertir el dinero en metálico dentro de un tiempo razonable: August Buckhardt v. Commissioner of Internal Revenue, supra, cita precisa a la pag. 1277.
Resumiendo, en cualquier caso que se trate de una propiedad compulsoria o involuntariamente convertida en dinero en efectivo, baste que el contribuyente pruebe: (1) que *903las propiedades adquiridas con antelación al recibo del' dinero las adquirió en peligro inminente de expropiación, dentro dé un tiempo razonable de acuerdo con la inminencia o amenaza de la expropiación, y que las propiedades adquiridas después de recibir el dinero, las adquirió dentro de un tiempo razona-ble,-de acuerdo con la naturaleza de la transacción o el objeto convertido utilizando para tal fin los fondos recibidos; (2) que las adquirió de buena fe, o sea, sin propósito de evadir la tributación sobre la ganancia; y (3) que las nuevas pro-piedades desempeñan igual función (uso similar o relacio-nado) que las que desempeñaban sus anteriores propiedades, para que tenga derecho a pedir que no se le reconozca ganan-cia alguna por la conversión de su propiedad, aunque no haya solicitado un fondo de reposición. Su obligación para solicitar tal fondo de reposición nace, cuando no sea posible reinvertir dentro de un tiempo razonable, calculado de acuerdo con las circunstancias' de cada caso, el dinero en metálico que reciba por la propiedad convertida. .
Sin embargo la objeción del Secretario de Hacienda, por lo menos en cuanto a la- ganancia no reconocida durante, el año 1940 por el anterior Tribunal de Contribuciones de Puerto Rico, es que siendo requisito indispensable que el dinero uti-lizado para la compra de-nuevas propiedades sea el prove-niente de la expropiación, y que se pueda trazar como tal, el contribuyente no podía con anterioridad a la expropiación, adquirir con su propio peculio, ninguna propiedad similar, para luego solicitar los beneficios de la sec. 6(6) (5), cuando recibiera el importe de la compensación.
Para sostener su punto de vista hace referencia al Regla-mento núm. Ill del Secretario del Tesoro de Estados Unidos, sección 112(/) (1), que dispone:
. “A fin de. que pueda aprovecharse de los beneficios de la sec-ción 112(/), [equivalente a nuestra see. 6 (ó) (5)], no es sufi-ciente que el contribuyente demuestre que subsiguientemente al recibo del dinero adjudicado por expropiación él compró otra propiedad similar o relacionada con el uso.' El contribuyente *904tiene que demostrar que el dinero con el cual pagó la propiedad así comprada proviene del producto de la adjudicación [el texto inglés dice: ‘the taxpayer must trace the proceeds of the award into the payments for the property so purchased’]. No es necesario que el dinero haya sido separado (earmarked) para tal fin, pero el contribuyente tiene el deber de probar que el mismo fué realmente reinvertido en dicha otra propiedad similar .o relacionada en uso con la propiedad convertida.” (Corchetes ■nuestros.)
Es bueno recordar que nuestro reglamento estadual no im-pone al contribuyente la obligación de trazar el origen del rédito (to trace the proceeds). Pero siendo la see. 6(6) (5) de nuestra Ley núm. 74 de 6 de agosto de 1925 igual a la see. 203 (ó) (5) de la Ley Pública núm. 176 de 2 de junio de 1924 del sexagésimo octavo Congreso, 43 Stat. 253, cabe la conje-tura que en la misma medida que el reglamento federal no es contrario a la ley federal, se debe considerar formando parte de nuestra ley. estadual, una disposición semejante, aunque no haya sido objeto de reglamentación específica.
Ahora bien, lo que el contribuyente alega y prueba es que las inversiones por él realizadas fueron hechas ante un peligro inminente de expropiación, y antes de recibir el montante de su participación en la expropiación en bloque de las mil qui-nientas cuerdas que se realiza en este caso, con excepción de dos propiedades que consideraremos separadamente, por lo cual él no podría demostrar que el dinero utilizado provenía del rédito de la expropiación. La prueba demuestra que no se trata de un rumor o una vaga especulación del contribu-yente sobre el peligro de expropiación, sino de un peligro in-minente de expropiación tal y.como la concibe nuestro propio estatuto, o sea, un peligro inminente de expropiación que se resuelve en definitiva, en una expropiación real de las ante-riores propiedades. Esto distingue el presente caso de lo resuelto por nosotros en Santiago v. Tribunal de Contribuciones, 71 D.P.R. 735 (De Jesús), (1950), cita precisa a la pág. 739. Es indudable que nuestra sec. 6(6) (5) no reconoce ganancia cuando la reinversión se hace en peligro inminente *905de expropiación. No es difícil concluir que tampoco recono-cería ganancia alguna cuando la reinversión se haga, en pro-piedades relacionadas en uso o servicio con las anteriores pro-piedades, antes de recibirse el dinero de ía expropiación. Si aplicáramos la regla que sólo en aquellos casos donde las rein-versiones se hagan con el dinero recibido de la expropiación, es que no se reconocería ganancia, quedaría defraudada la intención legislativa de no reconocer ganancia cuando las reinversiones se hagan en peligro inminente de expropiación y antes de recibirse el dinero de la expropiación: 3 Merten’s Laiv of Federal Income Taxation 342, (Ed. de Gallaghan and Company), (1942).
Además no debemos darle a la frase “demostrar el origen del rédito” (to trace the 'proceeds) un contenido mágico, que puede subsistir por sí mismo, sin necesidad de apoyarse en la realidad de las cosas o en los principios lógicos del razona-miento. Lo que ha querido evitar el estatuto es que propie-dades adquiridas antes o después de la expropiación, en el curso normal de los negocios, que no tienen nada que ver con la reinversión forzada o la ganancia involuntaria que crea una expropiación, puedan ser incluidas dentro de la mecánica de la evasión de contribuciones. La proposición adelantada por el Secretario de Hacienda fué tan duramente criticada por los comentaristas y jueces norteamericanos, que en el 1951 el Congreso de los Estados Unidos la abolió legislativamente: Stanley v. Kilcullen: The Federal Income Tax, pág. 187, (Ed. de The Tax Club Press (1951) ; 65 Stat. 733, cita precisa a la pág. 734, 26 U.C.S.A., see. 112, Suplemento anual corres-pondiente al año 1954, pág. 39). Tenemos entendido que también ha sido eliminada por la nueva ley de contribuciones sobre ingresos preparada por nuestra propia Legislatura. Véase además Francis V. Dupont et al., 31 B.T.A. 278, (Arundell), (1934), cita precisa a la pág. 280, en cuanto a dinero tomado a préstamo ante un peligro inminente de expro-piación. Bandes v. Commissioner of Internal Revenue, 69 F.2d 812 (Swan), (1934), cita precisa a la pág. 813, en *906cuanto a dinero tomado a préstamo con anticipación al recibo del rédito de la adjudicación; Sneed v. Jones, supra, cita pre-cisa a la pág. 806 en cuanto a dinero tomado a préstamo con anticipación a la transacción de una expropiación.
• En cuanto a las dos propiedades adquiridas después de recibir el rédito de la expropiación, un solar en la calle Stahl de Aguadilla; Púerto Rico (t81 — 85) y la construcción de un edificio en el otro solar de la Calle Stáhl, a un costo admitido por el Secretario de Hacienda de $11,726.76, creemos que el origen del rédito fué establecido. El contribuyente declaró que entregó los- cheques, los planos, las escrituras, todo lo que tenía en su poder, a un empleado del negociado de Contribu-ciones sobre Ingresos; que allí se extraviaron y no han podido devolvérselos (t32 — 33), hecho no desméntido por el Secretario de Hacienda; que los pagos fueron hechos de la cuenta nú-mero dos, una cuenta aparte donde él había depositado cuanto había recibido del Gobierno, (t32).
El análisis de los hechos del presente caso nos satisface, en cuanto a que, las propiedades compradas por el contribu-yente desde el 26 de julio de 1939 hasta el 21 de agosto de 1940, fueron todas adquiridas dentro de un tiempo, razonable, de acuerdo con la situación de emergencia creada por la ex-propiación de unas 1500 cuerdas de terreno en la zona rural y de la falta de locales comerciales, que obligó al contribuyente a edificar sus propios locales de' comercio; que dichas propie-dades' fueron adquiridas por el contribuyente de buena fe, dentro de la situación de emergencia que en sus negocios creara la expropiación de la finca donde tenía establecidos tanto sus sembradíos como sus locales de mercadería húmeda, mercadería seca, casa de residencia, casas de alquiler;' que las nuevas propiedades adquiridas o construidas por el con-tribuyente todas están relacionadas con el uso, servicio o fun-cionamiento de las propiedades anteriores del contribuyente; que la única propiedad que adquirió antfes de iniciarse el pro-cedimiento de expropiación, una finca rmstica, la adquirió ante el peligro inminente de expropiación, para trasladar su cuota *907de caña, su ganado y empezar sus nuevas siembras; que las propiedades adquiridas después de iniciada la expropiación, pero antes de recibir el dinero de la misma, las adquirió para evitar la paralización de sus negocios de mercaderías secas y de mercaderías húmedas, para conseguir una residencia para su familia y para reemplazar las casas de alquiler que tenía en la finca expropiada; que las únicas reinversiones que rea-lizó después de recibir el dinero de la expropiación fué para comprar una casa y construir un local para su negocio de mer-caderías secas y para residencia de su familia, todo lo cual está relacionado con el uso o servicio .o función de las propie-dades que le fueron expropiadas, pudiendo trazarse el origen del rédito en ambas reinversiones; que examinada en su tota-lidad la conversión, la misma no debe arrojar otra ganancia que la diferencia que exista entre el total de las cantidades recibidas por el contribuyente, — descontando los gastos incu-rridos en la defensa de la valoración injusta y los reintegros reconocidos por ley — y el total de las cantidades reinvertidas de buena fe por el contribuyente para reemplazar los usos, servicios y funciones de las anteriores propiedades, tal como aparecen en el análisis matemático aquí incluido.-
Debe modificarse la sentencia recurrida de acuerdo con los términos de esta opinión y radicarse, en tiempo oportuno, nuevos cómputos de acuerdo con lo aquí resuelto.